Citation Nr: 0605077	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee strain with anterior crucial 
ligament tear.

2.  Entitlement to an initial compensable disability rating 
for status post L1 compression fracture of the lumbosacral 
spine prior to April 11, 2002.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post L1 compression fracture of the 
lumbosacral spine since April 11, 2002.

4.  Entitlement to an initial disability rating in excess of 
10 percent for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran retired in June 1998 with almost 17 years of 
active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In relevant part, the RO granted 
service connection for a left knee strain with anterior 
crucial ligament tear (left knee disability), status post L1 
compression fracture of the lumbosacral spine (low back 
disability), and dysthymic disorder, and assigned zero 
percent evaluations for each, effective July 1, 1998.  

In a March 2002 rating decision, the RO increased the 
evaluation for dysthymic disorder to 10 percent, effective 
July 1, 1998.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a May 2002 rating decision, the RO increased the 
evaluation for the low back disability to 10 percent, 
effective April 11, 2002.  As the veteran has not indicated 
that he is satisfied with this rating, the claim is still 
before the Board.  See id.  Also, because of the effective 
date assigned for the increased evaluation, the issues are as 
listed on the title page.  

The veteran was scheduled for a May 2003 Board hearing in 
Washington, DC; however, the record shows that he cancelled 
that hearing and does not wish to reschedule.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.702(e) (2005).  

In an April 2005 rating decision, the RO increased the 
evaluation for the left knee disability to 10 percent, 
effective July 1, 1998.  Because the veteran has not 
indicated that he is satisfied with this rating, this claim 
is also still before the Board.  See id.  

In October 2003 and November 2005, the Board remanded the 
appeal for further development.

During the course of the appeal, jurisdiction of the case was 
transferred to the RO in Washington, DC.

On other matters, in a statement received in July 2000, the 
veteran indicated his desire for higher evaluations for his 
service-connected chronic obstructive pulmonary disease 
(COPD) and residual scar associated with status post 
laceration wound of the lower right leg.  The Board views 
this statement as claims for increased ratings.  Although the 
RO adjudicated the first claim for an increased rating for 
COPD in a May 2002 rating decision, the RO has not 
adjudicated the second claim.  Thus, the issue of entitlement 
to an increased rating for status post laceration wound of 
the lower right leg with sutures and residual scar is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since July 1, 1998, the veteran's left knee disability 
has been manifested by complaints of pain and slight overall 
limitation of motion of the knee due to pain; however, even 
when pain is considered, the veteran's disability is not 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

2.  Resolving all reasonable doubt in favor of the veteran, 
prior to April 11, 2002, the veteran's low back disability 
has been manifested by slight limitation of motion of the 
lumbar spine.

3.  Since April 11, 2002, the veteran's low back disability 
has been manifested by pain and slight overall limitation of 
motion of the lumbar spine due to pain; however, even when 
pain is considered, the veteran's disability is not shown to 
result in functional loss consistent with or comparable to 
moderate limitation of motion of the lumbar spine, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or to otherwise 
result in functional loss due to limitation of motion that 
warrants the assignment of a higher evaluation.  

4.  Since July 1, 1998, the veteran's dysthymic disorder has 
manifested in occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).

2.  For the period prior to April 11, 2002, the criteria for 
a disability rating of 10 percent, but no more, for a low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) 
(effective prior to September 23, 2002).

3.  For the period since April 11, 2002, the criteria for a 
disability rating in excess of 10 percent for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) 
(effective prior to September 23, 2002); 67 Fed. Reg. 54,345 
(Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) (effective from September 23, 2002, to September 25, 
2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2003) (effective from 
September 26, 2003).

4.  The criteria for a disability rating in excess of 10 
percent for dysthymic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9433 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the May 2004 notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this regard, the 
letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for higher initial ratings.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked the veteran to send any 
evidence in his possession that pertains to his claims.  

In addition, the veteran was provided with a copy of the 
appealed May 1999 rating decision, May 2000 statement of the 
case (SOC), October 2003 and November 2005 Board remands, and 
numerous supplemental statements of the case (SSOC).  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  The Board also notes that, although the March 2005 
SSOC was sent to the veteran's old address, the RO resent it 
to the veteran's new address in November 2005.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, and statements made by the veteran 
in support of his claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Left Knee Strain with Anterior Crucial Ligament Tear

The veteran's left knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5010, 38 C.F.R. 
§ 4.71a (2005).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the veteran's left knee 
disability under the diagnostic code for limitation of motion 
of the knee.  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that the veteran's left knee 
disability does not warrant a higher evaluation under either 
Diagnostic Code 5260 or 5261.  In this regard, the Board 
notes that an August 1998 VA examination report reflects 
range of motion of the knee from 0 to 140 degrees, and an 
April 2002 VA examination report reflects active range of 
motion of the knee from 0 to 135 degrees and passive range of 
motion from 0 to 140 degrees.  These above findings do not 
satisfy the criteria for a disability rating in excess of 10 
percent rating under either diagnostic code.  Indeed, they 
fail to meet the criteria for a zero percent rating under 
either diagnostic code.  

The Board notes the veteran's complaints of pain and 
weakness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  In 
this regard, both the August 1998 and April 2002 VA 
examination reports reflect no pain on range of motion.  
Given the above range of motion findings, which are 
consistent with zero percent ratings for both flexion and 
extension, a rating in excess of 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a compensable disability rating.  In this 
regard, the Board observes that the criteria under Diagnostic 
Code 5003 regarding X-ray evidence of arthritis is not for 
application because the record reflects that October 1998 and 
April 2002 X-rays of the left knee were negative for 
arthritis.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


Status Post L1 Compression Fracture of the Lumbosacral Spine

The veteran's low back disability was originally evaluated 
under Diagnostic Code 5292 and is currently evaluated under 
Diagnostic Code 5237.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect through September 22, 2002).  The Board observes that 
the regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5237 as the new code for lumbosacral 
strain and Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome (IDS).  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  

Under Diagnostic Code 5292, in effect through September 25, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 10 percent for slight 
limitation of motion, 20 percent for moderate limitation of 
motion, and 40 percent for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

Initially, the Board finds that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  In this regard, the Board notes that the evidence fails 
to show that the veteran has IDS.  None of the medical 
evidence shows that the veteran has neurological symptoms 
reflective of IDS.  An August 1998 VA spine examination 
report reflects that the veteran does not complain of 
numbness of his hands or feet.  Likewise, an April 2002 VA 
examination report reflects no complaints or findings of 
neurological symptoms.  Thus, the regulations for evaluating 
IDS are not applicable.  

A.  Prior to April 11, 2002

For the period prior to April 11, 2002, the veteran's low 
back disability has been evaluated as zero percent disabling.  

Initially, the Board notes that only the rating criteria in 
effect prior to September 23, 2002, are applicable.

The Board notes an August 1998 VA spine examination report, 
which reflects a diagnosis of chronic low back pain but with 
a normal range of motion.  The veteran had forward flexion to 
120 degrees, extension to 45 degrees, left lateral flexion to 
45 degrees, right lateral flexion to 45 degrees, rotation to 
the left to 90 degrees, and rotation to the right to 90 
degrees.  Given the above, the Board observes that the 
veteran's disability is reflective of normal range of motion 
of the lumbar spine.

At the above examination, the veteran complained of flare-ups 
of pain, weakness, stiffness, and fatigability.  However, 
upon examination, the examiner noted that there was no 
objective evidence of painful motion.  There was, however, 
tenderness over the T12-L1 area.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that his 
disability warrants a 10 percent rating for functional loss 
due to pain, equating to slight limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  In this regard, the 
evidence fails to show that the veteran's disability is 
reflective of moderate limitation of motion of the lumbar 
spine to warrant a higher 20 percent rating.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a disability rating in excess of 10 percent.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
disability.

B.  Since April 11, 2002

For the period since April 11, 2002, the veteran's low back 
disability has been evaluated as 10 percent disabling.  

After review, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 10 percent under either rating criteria in effect 
prior to or since September 26, 2003.

With respect to the rating criteria in effect prior to 
September 26, 2003, the Board finds that the evidence fails 
to show that the veteran's low back disability is reflective 
of moderate limitation of motion (criteria for a 20 percent 
rating).  In this regard, the April 2002 VA examination 
report shows that the veteran had forward flexion to 90 
degrees, extension to 30 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 30 degrees, rotation to the 
left to 35 degrees, and rotation to the right to 35 degrees.  
Given the above, the Board observes that the veteran's 
disability is reflective of normal range of motion of the 
lumbar spine as defined in Plate V, 38 C.F.R. § 4.71a.

With respect to the current rating criteria in effect since 
September 26, 2003, the Board finds that the evidence fails 
to show that the veteran's low back disability is reflective 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (criteria 
for a 20 percent rating).  In this regard, the Board again 
points to the findings in the April 2002 VA examination 
report.  The veteran had forward flexion to 90 degrees, a 
combined range of motion of 250 degrees, and a normal gait 
with no postural abnormalities or deformities.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the above 
range of motion findings, which are consistent with a 
noncompensable rating under both versions of the rating 
criteria, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a disability rating in excess of 10 percent.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
disability.

Dysthymic Disorder

The veteran's dysthymic disorder has been evaluated as 10 
percent disabling under Diagnostic Code 9433, 38 C.F.R. 
§ 4.130 (2005).  

The following evaluations are assignable under this 
Diagnostic Code:

10 percent is warranted for occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

50 percent is warranted for occupational and social 
impairment, with reduced reliability and productivity, due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships.

70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  

Id.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 10 percent for dysthymic disorder.  In support of 
this finding, the Board notes the following evidence of 
record.

An August 1998 VA mental disorders examination report 
reflects that the veteran was recently discharged and not yet 
employed.  He complained of feeling some mild anxiety at 
times.  His mood was slightly depressed and affect was 
slightly restricted, but mental status examination was 
otherwise normal.  The examiner diagnosed the veteran with 
dysthymic disorder, recurrent, in partial remission, and 
estimated the global assessment of functioning (GAF) score at 
75.  The examiner noted that the veteran appears to be able 
to work.

VA treatment notes from October 1998 to September 2001 
reflect intermittent complaints of crying spells, depression, 
lack of motivation, difficulty with commitment, difficulty in 
making decisions, avoiding of social settings, and a feeling 
of hopelessness.  They also show GAF scores ranging from 55 
to 65.  Mental status examinations found little to no 
anxiety, depressed to good mood, normal to euthymic affect, 
and poor to fair insight, but were otherwise normal.  In 
addition, the notes reflect that the veteran was placed on 
medication in April 1999, changed to a new medication in 
September 1999, and increased to a higher does in February 
2000.  Furthermore, they reflect that he has been working 
full time for a phone company since June 2000.  

A July 2004 VA mental disorders examination report reflects 
complaints of being sad most of the time, feeling aggravated 
and frustrated, and crying periodically for no discernable 
reason.  The veteran stated that he has worked for a phone 
company for the last three years, that he is doing pretty 
well on the job, and that he does not feel that his 
disability interferes with the job.  Rather, he stated that 
his disability detracts from his quality of life.  Mood was 
mildly depressed, but mental status examination was otherwise 
normal.  The examiner diagnosed the veteran with dysthymia, 
and estimated the GAF score at 70.  The examiner noted that 
the veteran has dysthymia but no other mental disorders.

The Board finds that the above evidence presents a disability 
picture that more nearly approximates the criteria for a 10 
percent rating.  In this regard, the Board notes that the 
veteran has occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The Board notes that the veteran was not 
working immediately after discharge; however, the Board 
observes the assessment in the August 1998 VA examination 
that the veteran is able to work.  The Board also notes that 
the veteran has been working full time for a phone company 
since June 2000.  Further, the Board notes the veteran's 
statements at the June 2004 VA examination that he is doing 
pretty well on the job and that his disability does not 
interfere with his job.  

In addition, the Board notes that the record contains GAF 
scores between 55 and 75.  In this regard, a GAF score 
between 51 and 60 indicates moderate symptoms like flat 
affect and circumstantial speech, occasional panic attacks; 
or moderate difficulty in social, occupational, or school 
functioning like having few friends and conflicts with peers 
or co-workers.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  A GAF score between 61 
and 70 indicates some mild symptoms like depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning like occasional truancy but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Id.  Lastly, a GAF score between 71 and 80 
indicates that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors like 
difficulty concentrating after a family argument, and no more 
than slight impairment in social, occupational, or school 
functioning.  Id.  

Despite the varying GAF scores, the Board finds that the 
veteran's overall disability is reflective of mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress (criteria for a 10 percent rating).  In 
this regard, Board observes that the record fails to show 
that he has had any periods of inability to perform 
occupational tasks (criteria for a 30 percent rating).  
Furthermore, in light of the veteran's statement that his 
disability does not interfere with his job but rather 
detracts from his quality of life, the Board observes that 
the low GAF scores may be reflective of difficulties with 
social functioning rather than occupational functioning.  In 
this regard, the Board observes that, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2005).  

Furthermore, the Board notes that the two VA treatment notes 
that reflect a GAF score between 51 and 60 indicate an 
increase in job-related stress.  A February 2000 treatment 
note reflects that he started working at a bookstore three 
weeks ago, and a September 2001 treatment note reflects an 
increased workload due to layoffs.  Thus, the Board observes 
that any increase in symptoms was transient and not 
reflective of the veteran's overall disability picture.  
Moreover, as indicated above, the symptoms and clinical 
findings reported in the two VA treatment notes at issue fail 
to present a disability picture reflective of a higher 30 
percent rating.  In this regard, the veteran did not have 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  

As indicated above, the Board observes that the veteran's 
disability picture does not reflect occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  In this regard, the Board notes that the veteran does 
not have suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Moreover, the Board 
reiterates that the evidence fails to show that he suffers 
from any periods of inability to perform occupational tasks.  
The Board notes that the veteran has occasionally had 
depressed mood and anxiety; however, the Board observes that 
his overall disability picture fails to meet the criteria for 
a 30 percent evaluation.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for a 
left knee strain with anterior crucial ligament tear is 
denied.

An initial 10 percent disability rating for status post L1 
compression fracture of the lumbosacral spine prior to April 
11, 2002, is granted.  

An initial disability rating in excess of 10 percent for 
status post L1 compression fracture of the lumbosacral spine 
since April 11, 2002, is denied.

An initial disability rating in excess of 10 percent for 
dysthymic disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


